Citation Nr: 9930173	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-32 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to service connection for Crohn's disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from January 1973 to March 1974.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision which 
denied service connection for Crohn's disease.  


FINDINGS OF FACT

1. Competent medical evidence has been submitted which shows 
a link, or nexus, between the veteran's currently-
diagnosed Crohn's disease and chronic bowel syndrome 
treated during her military service.

2. The veteran has presented a plausible claim for service 
connection for Crohn's disease.  


CONCLUSION OF LAW

The claim for service connection for Crohn's disease is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In considering whether the claim for service connection on a 
direct service-incurrence basis is well-grounded, there must 
be competent evidence (1) of a current disability (generally, 
a medical diagnosis) and (2) of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence, as 
appropriate), and (3) a nexus between the in-service injury 
or disease and the current disability (generally, medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  See also Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  

In this regard, it is the veteran who has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Moreover, in the absence of evidence of a well-
grounded claim, the VA is under no duty to assist the 
claimant in developing the facts pertinent to the claim, and 
the claim must fail.  Slater v. Brown, 9 Vet. App. 240, 243 
(1996); Gregory v Brown, 
8 Vet. App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

In this case, the service medical records show treatment in 
December 1973 for epigastric distress and substernal chest 
pain.  Abdominal X-rays were thought to be consistent with 
appendicitis - possible appendicolith.  After examination, an 
impression of functional bowel syndrome was made.  No 
complaint or diagnosis was made on separation examination of 
February 1974.  

The veteran asserts that, since service, she has been 
diagnosed with Crohn's disease, or regional ileitis, and that 
this disorder was misdiagnosed in service as chronic bowel 
syndrome.  In support of her claim, she has submitted an 
October 1997 medical statement of Robert E. Bergner, M.D., in 
which it is explained that the veteran's inservice diagnosis 
was incorrect, and that the diagnosis of Crohn's disease, or 
regional ileitis, should properly have been made at that 
time.  

While the basis for Dr. Bergner's October 1997 statement 
remains unclear, the Board finds that the medical opinion 
stated therein is nonetheless sufficient evidence of a 
medical nexus between the veteran's current Crohn's disease 
and her military service to well-ground her claim for service 
connection, and the appeal is granted to this extent only.  
38 C.F.R. §§ 3.303, 3.306 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997); Caluza, supra.; Epps, supra.  

In so finding, the Board notes that the veteran has not met 
her initial burden of submitting a well-grounded claim by 
relying on her own lay assertions and opinions regarding an 
opinion on a medical issue.  See Grottveit.  Rather, it is 
the October 1997 medical statement of Dr. Bergner that makes 
this a plausible, and thus well-grounded, claim.  

Furthermore, the Board has been made aware of circumstances 
in this case that places the VA on notice that additional 
relevant evidence may exist which, if obtained, supports the 
appellant's claim for service connection.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  In an October 
1997 statement, the veteran indicated that additional 
treatment records of Dr. Bergner may exist which have not 
been obtained, in addition to those already obtained from the 
Olean Medical Group.  Additionally, she makes reference to 
treatment in September 1996 by Dr. Przlylucki, a surgeon at 
the Millard Fillmore Hospital.  As the Board has found that a 
well-grounded claim has been presented in this case, the VA 
has a duty to assist the veteran in its development, which 
duty includes informing her of the need to submit copies of 
any and all private treatment records.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  


ORDER

The claim for service connection for Crohn's disease is well-
grounded, and the appeal is granted to this extent only.  


REMAND

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VA may have a statutory obligation to advise 
claimants of the evidence necessary to complete a well-
grounded claim under 38 U.S.C.A. § 5103(a) (West 1991), even 
prior to the time when the duty to assist would otherwise 
attach under § 5107(a).  See Robinette.  

The veteran asserts that she currently has Crohn's disease, 
or regional ileitis, which was first manifested in service.  
She contends that symptoms of this disorder first presented 
in service in December 1973, but that they were misdiagnosed 
by military physicians as functional bowel syndrome.  In 
support of this contention, she has submitted an October 1997 
medical statement from Dr. Bergner which indicates that she 
was first diagnosed with Crohn's disease in June 1981, and 
that this was misdiagnosed in service as chronic bowel 
syndrome.  Dr. Bergner's statement is not clear as to whether 
this is a current diagnosis.  Additionally, while the RO 
requested and obtained copies of some of his treatment 
records from the Olean Medical Group, an October 1997 
statement of the veteran indicates that additional records 
may exist which have not been obtained.  

The veteran also supports her contention that she currently 
has Crohn's disease of service origin by claiming the 
existence of other medical evidence which, if obtained, would 
further substantiate her claim.  She claims that the 
September 1996 diagnosis of cholelithiasis is another 
misdiagnosis of a recurrence of Crohn's disease.  
Specifically, she asserts that the treatment records of Dr. 
Przlylucki, a surgeon at the Millard Fillmore Hospital, dated 
in approximately September 1996, would show that her current 
symptoms were misdiagnosed as cholelithiasis and are rather a 
flare-up of the service-related Crohn's disease.  Under the 
circumstances, the Board finds that copies of pertinent 
treatment records should be obtained from the Millard 
Fillmore Hospital.  The VA claims folder appears to include 
some, but not all, of Dr. Bergner's records, as well as 
treatment records from the St. Francis Hospital, Olean 
General Hospital, WCA Hospital, and Mercy Hospital.  However, 
no request has been made for copies of any treatment records 
from Dr. Przlylucki or the Millard Fillmore Hospital for 
review in this appeal - development which the Board finds 
should be completed prior to any appellate consideration by 
the Board.  

In her October 1997 Substantive Appeal, the veteran also 
contends that the medical records on file at the VA are 
either incomplete or were not reviewed at the time of her 
March 1997 VA intestinal examination, and that, given the 
complexity of the involved medical specialty, an advisory 
opinion should be requested from an independent medical 
expert.  Appellate review discloses that the report of the 
latter examination indicates that the veteran's VA claims 
folder and documented medical history was "extensively 
reviewed prior to the dictation" of the report.  
Accordingly, the Board finds that her assertion to the 
contrary is, at least in part, incorrect.  Nonetheless, the 
Board is of the opinion that all additional pertinent VA and 
non-VA (private) medical evidence, if any, should be 
requested and obtained, and that the RO should enlist the aid 
of the veteran and her representative in identifying the 
claimed evidentiary deficiency.  

Additionally, appellate review discloses that the March 1997 
VA intestinal examination did not accomplish the goal of the 
RO's examination request.  Specifically, the RO requested 
that the examiner not only review the veteran's service 
medical records and interval medical history, but also 
express an opinion as to whether it was as likely as not that 
the veteran's current condition was related to the condition 
for which she was treated in service.  While no current 
diagnosis was made on VA examination in March 1997, no 
explanation of this was made relative to the other documented 
interval medical history.  Moreover, this VA report was 
completed without the examiner having had the benefit of 
reviewing the subsequently-received private medical evidence, 
including Dr. Bergner's October 1997 statement.  The Court 
has held that fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully-informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  If a diagnosis is not 
supported by the findings on the examination report, or if 
the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (1999).  
Accordingly, upon the completion of the abovementioned 
development, the Board finds that the veteran should be 
afforded a new VA intestinal examination, to include a review 
of her documented inservice and post-service medical history, 
as well as any additional evidence received since the 
issuance of the Statement of the Case (SOC).  Under the 
circumstances, this case is REMANDED to the RO for the 
following action:  

1. The RO should obtain and associate 
with the claims folder copies of all 
records of medical treatment of the 
veteran at the Erie, Pennsylvania VA 
Medical Center dated from October 1996 
to the present time, as well as any 
other VA treatment records identified 
by the veteran which are not currently 
associated with the claims folder.  If 
any search for such records has 
negative results, that fact should 
clearly be documented in the claims 
folder.

2. After obtaining necessary 
authorizations from the veteran for 
the release of medical records, the RO 
should obtain and associate with the 
claims folder any outstanding 
treatment records dating from March 
1974 to the present time from Dr. 
Przlylucki and the Millard Fillmore 
Hospital, and from Dr. Bergner, as 
well as from any other source 
identified by the veteran.  If any 
requested records are unavailable or 
any search otherwise yields negative 
results, that fact should clearly be 
documented in the claims folder. 

3. After the abovementioned medical 
records have been obtained, the RO 
should complete any further 
development deemed warranted by the 
record.  The veteran should then be 
afforded another VA intestinal 
examination by a specialist in the 
field, which examiner should be 
requested to furnish opinions for the 
record as to (a) whether the veteran 
currently has Crohn's disease, and if 
so, (b) whether it is at least as 
likely as not that her inservice 
intestinal complaints and symptoms 
were the early manifestations of the 
currently-diagnosed Crohn's disease.  
The claims folder and a copy of this 
Remand Order must be made available to 
the examiner prior to the examination 
so that he may review the veteran's 
medical history, and he should make 
specific reference to the documented 
symptoms and treatment of the veteran 
in service.  The reasons and clinical 
findings which form the bases for the 
opinions should be clearly set forth.  

4. Thereafter, the RO should readjudicate 
the claim for service connection for 
Crohn's disease in light of all of the 
pertinent evidence of record, to 
include that associated with the 
claims folder on Remand, and all 
applicable legal authority.  If the 
decision remains adverse to the 
veteran, she and her representative 
should be issued a Supplemental SOC, 
and afforded a reasonable opportunity 
to respond before the case is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional 
evidentiary development and adjudication, and no inference 
should be drawn regarding the final disposition of this 
claim.  The veteran need take no action until otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals


 

